Citation Nr: 1720638	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-05 295	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for right knee tricompartmental arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, the Board remanded the claim on appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

In the January 2015 remand, the Board noted that claims of entitlement to service connection for temporomandibular disorder, chronic sinusitis, and osteopenia; and claims of entitlement to higher disability ratings for arthritis, status post-fracture, of both hands; arthritis of both elbows; arthritis of both wrists; left knee instability, status post-meniscectomy; left knee arthritis; hemorrhoids; perifolliculitis of the head and face; and hypertension had been raised by the record in a November 2012 letter from the Veteran.  As the claims had not been adjudicated, the Board referred them to the AOJ for appropriate action.  Notably, these claims still have not been adjudicated, and therefore, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59; and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This testing includes range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing, and if possible, with the range of motion of the opposite undamaged joint.  Here, the Veteran's opposite knee is not undamaged so testing with the range of motion of the opposite undamaged joint is not possible.  However, the VA examination reports of record, including the most recent report dated in June 2015, do not provide the results of such range of motion testing for the Veteran's right knee disability that appear to be possible.  Therefore a remand is necessary.

Accordingly, the appeal is REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for a new VA orthopedic examination of his right knee.  The examiner must review the claims file, including this REMAND, in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner must:

A)  Report the Veteran's ranges of right knee motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  Determine the extent the right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups, if at all.  This determination should be made in terms of the degree of additional range-of-motion loss.  

The examiner must ask the Veteran if he has current flare-ups of right knee disability and consider his prior report of morning stiffness.  

These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to describe his range of motion during flare-ups.

C)  Considering the Veteran's competent reports of right knee instability, state whether there has been lateral instability or subluxation of the right knee, and if so, state the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such, the examination report will be deemed inadequate.  

2.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




